Title: To John Adams from Louisa Catherine Johnson Adams, 18 November 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					18-21 Nov. 1820
				
				18th Received a number of visits and returned a few.—Mr Poletica passed the Evening with us—Talked much of his tour thro’ the Western States and appeared much pleased with his visit to Boston He informed us he had seen a gentleman lately from England who mentioned that the Queen had twice been seen drunk in Parliament before he left that Country—19 Visitors came so early and staid so long I was prevented from going to Church—Mr Hay and Mr Baldwin sat about an hour—The Queen of England afforded a subject of conversation and as usual strong expressions of that Lady admiration for that Lady were manifested. Is it not singular that men should even in the presence of our sex intimate opinions favouable to the conduct of any Woman who if she was allied to them by any connection they would severely punish—What it is to be understood or conjectured by this that Pope has told the truth when he avers that Woman is never so lovely as when “she touches on the brink of all we hate” and that they only severely condemn such conduct when   it is productive of personal inconvenience? If it is so the doctrine is truly dangerous hence a dreadful tendency in a point a moral point of view. I am perhaps too severe a judge at least I am generally considered so on most subjects but it is appears to me to be morally impossible that a virtuous Woman can not as the Queen of England does under circumstances so awfully trying. There is an impudent daring in her conduct which is most certainly contrary to every feeling of decency and propriety which operates on my mind entirely to her disadvantage by destroying that sympathy which every human individual must feel for a persecuted fellow creature—Surely there exists a wide difference between firmness and effrontery—The  former produces a noble but modest inflexibility of purpose which the latter sustained by the consciousness of reverence and supported by the respectable sympathies of the worthy in society—while the latter depends only on the support of the vicious the licencious and the wicked and maintains itself by boldness and indelicacy altogether incompatible with feminine delicacy or respectability—Can she be right who exhibits herself as a publick Show while under the stigma of such a load of infamy and hangs upon an infuriate Mob for justice spurred on by all the base the designing and the disaffected? among the most abandoned classes of society? but enough of this disgusting subject which viewed in its most favorable aspect can do no good and must injure and contaminate the minds of youth by familiarising their minds with scenes altogether pernitious to innocence or purity. His Majesty ought to be weighed against her in the balance of Sin and if the scales are true they would be found so nearly equal that the same judgement would answer for both and there would be at least some semblance of justice in the sentence—20 Rose with a sick head ache and passed the morning writing notes of invitation for my first evening party Mr. Cook passed the Evening with us, and Mr. A. went out to return visits and did not return until twelve o’clock at night—We hear of nothing but the discontents of the Southern States at the choice of the Speaker and the ecstacy of the Northerns at their success.  21 In the New York American I saw an account of your election as President of the Convention my dear Sir and the handsome resolutions offered by Judge Parker which confer great honour on the Assembly and must be very gratifying to you. Your answer was admirable possessing all the force and manly vigor which is so strongly characteristic of your style and manifests a due sense of the distinction so very strikingly offered by your Countrymen I rejoice at the same time at your rejection of the Office as I fear it would have been too laborious and exerted you to more exertion than would have proved favorable to your health—Long may you live to enjoy the distinction so worthy of you and so delightful to your family. Mr Edwards of the Senate called on me yesterday and appeared to me to be full of grievances particularly one of the most serious nature against the Administration and threatened if things did not change that he would resign and publickly assign the reason to his Constituents. I listened attentively to his complaints and found that the dissatisfaction arose from some appointments of the Executive who owing to some very extraordinary principle of action always selects from those parties most opposed to his measures and almost always disappoints those who have made the greatest exertions to support him—It is thought by many that it is in consequence of undue influence in the Treasury Department: I observed that it was possibly owing to some incorrect information and that the P. might not be accurately informed of the true state of the case as I was certain that the P. always intended to act correctly—I have often heard that it was the surest road to preferment was to abuse the Executive as it is easier to rise by abuse than by service. I hope this is not true but I have seen enough to inspire doubts. The exertions of the State during the late Election were very great and the majority triumphant yet immediately after two men were appointed to Office diametrically opposed in every thing to their party.—The Governor gave me a great deal of information concerning Mr Pope and his Affairs which as far as wealth can promote happiness are as favorable as he can desire he having lately married a Lady possessed of half a Million of Dollars—but his political career is not so blessed and his restless ambition makes him uneasy and unhappy and the constant success of his great rival is  a thorn that goads him incessantly and destroys in a great measure all other enjoyment—Mr Clay is in difficulties and must arrange his pecuniary affairs ere he can again take a commanding station in our political hemisphere. He endorsed Notes to a large amount which has caused great inconvenience to his family—. He turns his whole attention to the practice of Law where he succeeds so rappidly it is supposed he will return to his political employment in very few years. His loss amounted to thirty thousand dollars—Mr A. dined at the Presidents and as usual was much inclined to ask for something to eat when he returned the party was large and very pleasant—the Ladies did not dine at Table. Mrs. Monroe is still in delicate health. Yours Ever—
				
					
				
				
			